Title: Ezra Sargeant to Thomas Jefferson, 21 March 1812
From: Sargeant, Ezra,Gilley, William B.
To: Jefferson, Thomas


          
                  Sir 
                  New York 
                     21 March 1812
          
                  Your Excellency will receive by this days mail Seventy one copies of “Proceedings &c” put up in 3 parcels and directed to you at Monticello.
          
                  
                  Those directed to be put up for P. Magruder Esq and Mr Otis I expect to forward agreable to your excellency’s direction on tuesday next; a Gentleman of my acquaintance purposing going to the Southward on that day. Should I however be dissappointed of that opportunity your excellency may rely on my embracing the first chance
			 afterwards.—
          With the highest respect I remainSir Your Excellency’s Most obt Humbl ServtE. Sargeantp. W. B. Gilley
        